Supreme Court of the United States
    OCT 0 9 2015                    Office of the Clerk
   court of appeals         Washington, DC 20543-0001
SECOND DISTRICT OF TSXAS                                                   Scott S. Harris
  DEBRASPISAX.CLfiRK                                                       Clerk of the Court
                                                                           (202)479-3011
                                         October 5, 2015



       Clerk
       Court of Appeals of Texas, Second District
       Tarrant County Courthouse
       100 West Weatherford Street
       Ft. Worth, TX 76196


               Re:   William Adrian Roberts
                     v. Texas
                     No. 14-10220
                     (Your No. 02-12-00405-CR, 02-12-00406-CR)


       Dear Clerk:

               The Court today entered the following order in the above-entitled case:

               The petition for a writ of certiorari is denied.



                                                  Sincerely,




                                                  Scott S. Harris, Clerk
          OFFICE OF THE CLERK

SUPREME COURT OF THE UNITED STATES
       WASHINGTON. DC 20543-0001            RECEIVED
               OFFICIAL BUSINESS                                                                                        $000.48^
          PENALTY FOR PRIVATE USE S300                                                                                    US OFFICIAL
                                             OCT 0 9 2015
                                                                                                                           ZIP 20543
                                            COURT OH As . cALS                                                           041M11120021
                                         SECOND DISTRICT OF TEXAS
                                           DEBRASPt?^- ™-RK




                                                                 • :"~i .•'"}""' ~?   IV»|jl|»,n||,.|».||.,ll|»|   ''MMM'J?